      Case 4:19-cv-02328 Document 50 Filed on 04/30/21 in TXSD Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

MARK FLORA                 §
                           §
Plaintiff,                 §
                           §
VS.                        §                        CIVIL ACTION NO.:
                           §                        4:19-CV-2328
TRANSOCEAN DRILLING (USA), §
INC., ET AL.               §
Defendants.                §



     JOINT NOTICE TO THE COURT REGARDING THE SUBMISSION
    DATE FOR GRAND ISLE SHIPYARD CORPORATION’S MOTION FOR
                      SUMMARY JUDGMENT


       The parties file this joint notice to request that the motion docket date for

Grand Isle Shipyard Corporation’s Motion for Summary Judgment be moved to June

30, 2021. The parties request that the docket date be moved to June 30, 2021 to

allow additional time to take the deposition of Grand Isle Shipyard Corporation’s

Corporate Representative, which has been rescheduled to May 12, 2021 at Grand

Isle Shipyard Corporation’s request.1


1
  Grand Isle Shipyard Corporation (through counsel) stated that they cannot present witnesses on
May 3, 2021 (the date the deposition is currently scheduled) and have offered to present witnesses
on May 12, 2021. The parties request the submission date be moved to allow Plaintiff’s counsel
sufficient time to take the deposition of Grand Isle Shipyard Corporation’s corporate
representative(s), obtain a transcript of the deposition, and respond Grand Isle Shipyard
Corporation’s motion for summary judgment.
Case 4:19-cv-02328 Document 50 Filed on 04/30/21 in TXSD Page 2 of 5




                               Respectfully submitted,

                               MORROW & SHEPPARD LLP

                               /s/ Daniel E. Sheppard
                               John D. Sheppard
                               State Bar No. 24051331
                               Federal I.D. 635193
                               Daniel E. Sheppard
                               State Bar No. 24103929
                               Federal I.D. 3120079
                               msfiling@morrowsheppard.com
                               jsheppard@morrowsheppard.com
                               dsheppard@morrowsheppard.com
                               5151 San Felipe Street, Suite 100
                               Houston, Texas 77056
                               Telephone: (713) 489-1206
                               Facsimile: (713) 893-8370

                               Attorney for Plaintiff
                               Mark Flora




                                -2-
Case 4:19-cv-02328 Document 50 Filed on 04/30/21 in TXSD Page 3 of 5




                               BROWN SIMS, P.C.

                               /s/Melanie Fordyce (with permission)
                               Michael D. Williams
                               State Bar No. 21564330
                               Federal I.D. 6982
                               mwilliams@brownsims.com
                               John G. H. Davis
                               State Bar No. 24012507
                               jdavis@brownsims.com
                               Melanie G. Fordyce
                               State Bar No. 24206702
                               Federal I.D. No. 1179595
                               mfordyce@brownsims.com
                               1177 West Loop South, 10th Floor
                               Houston, Texas 77027
                               Telephone: (713) 629-1580
                               Facsimile: (713) 629-5027

                               Attorneys for Defendant,
                               Grand Isle Shipyard, LLC




                                -3-
Case 4:19-cv-02328 Document 50 Filed on 04/30/21 in TXSD Page 4 of 5




                               ALLEN & GOOCH A LAW
                               CORPORATION

                               /s/Alan Meche (with permission)
                               Alan J. Meche
                               State Bar No. 24025530
                               AlanMeche@AllenGooch.com
                               Randy Theunissen
                               State Bar No. 00795174
                               RandyTheunissen@AllenGooch.com
                               P. O. Box 81129
                               Lafayette, Louisiana 70598-1129
                               Telephone: (337) 291-1480
                               Facsimile: (337) 291-1485


                               Attorneys for Defendants,
                               Gulf Logistics Operating, Inc. and Gulf
                               Logistics, LLC, and LLOG Exploration
                               Offshore, LLC (erroneously named as
                               LLOG Holdings, LLC)




                                -4-
     Case 4:19-cv-02328 Document 50 Filed on 04/30/21 in TXSD Page 5 of 5




                               Certificate of Service
      I hereby certify that on, April 30, 2021, I electronically filed the foregoing
with the Clerk of Court by using the CM/ECF filing system. Notice of this filing
will be sent to counsel for all parties by operation of the Court’s electronic filing
system.

                                       /s/Daniel E. Sheppard
                                       Daniel E. Sheppard


                            Certificate of Conference

      The parties are unopposed to the relief sought.

                                       /s/Daniel E. Sheppard
                                       Daniel E. Sheppard




                                        -5-
